Fourth Court of Appeals
                               San Antonio, Texas
                                      May 23, 2019

                                  No. 04-19-00336-CV

                IN RE Eduardo "Eddie" RAMIREZ & Basilio Villarreal,

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DS-19-222
                             Carlos Valdez, Judge Presiding


                                     ORDER
     The Emergency Request to Vacate Stay filed by the real parties in interest is DENIED.

     It is so ORDERED on May 23, 2019.

                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court